Citation Nr: 0008481	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  96-30 129	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

1.  Propriety of the initial noncompensable rating for the 
service-connected sinusitis.  

2.  Propriety of the 20 percent rating for the service-
connected disc disease of lumbar spine.  

3.  Propriety of the 10 percent rating for the service-
connected varicose veins, right leg.  

4.  Propriety of the 10 percent rating for the service-
connected varicose veins, left leg.  

5.  Propriety of the 10 percent rating for the service-
connected pes anserinus bursitis, left knee.  

6.  Propriety of the 10 percent rating for the service-
connected impingement syndrome of the left shoulder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from December 1979 to 
November 1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 rating action of the RO.  

The Board remanded the case in September 1998 for additional 
development of the record.  

The Board notes that, by rating action in July 1999, service 
connection was granted for chronic conjunctivitis, right eye, 
evaluated at a noncompensable level, effective on November 
30, 1994.  



FINDING OF FACT

1.  The veteran's service-connected sinusitis is manifested 
by complaints of nasal congestion and post-nasal drip without 
evidence of discharge, crusting, scabbing, infrequent 
headaches due to the service-connected disability; more than 
one or two incapacitating episodes per year requiring 
antibiotics; or, three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.

2.  The veteran's service-connected lumbar spine disability 
is manifested by a functional loss of the low back due to 
pain without findings of radiculopathy; neither severe 
functional limitation due to pain nor severe intervertebral 
disc syndrome is demonstrate.  

3.  The veteran's service-connected left shoulder impingement 
syndrome is shown to be manifested by a functional loss due 
to pain which more nearly approximates that of limitation at 
shoulder level.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating 
for the veteran's service-connected sinusitis have not been 
met. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 4.1 4.7, 4.97 including Diagnostic Code 6513 (1999).  

2.  The criteria for the assignment of a rating in excess of 
20 percent for the veteran's service-connected disc disease 
of lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5107(b), 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a including Diagnostic Codes 5292, 5293 (1999).  

3.  The criteria for the assignment of a 20 percent rating 
for the veteran's service-connected impingement syndrome of 
the left shoulder are met.  38 U.S.C.A. §§ 1155, 5107(b), 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a including Diagnostic Codes 5201, 5202, 5203 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claims 
which are plausible.  All relevant facts have been properly 
developed, and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4. The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10 (1999).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities and the 
effect of pain on the functional abilities. 38 C.F.R. §§ 
4.10, 4.40, 4.45 (1999).  See also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).


Propriety of the initial noncompensable 
rating for the service-connected 
sinusitis.

Historically, service connection was granted for sinusitis by 
rating action in January 1995, evaluated at a noncompensable 
level, on the basis of the service medical records which show 
evidence of treatment for sinusitis during active service.  

The veteran's sinusitis disability is evaluated under 
Diagnostic Code 6513, which contemplates chronic maxillary 
sinusitis.  Prior to October 7, 1996, sinusitis with x-ray 
manifestations only or with mild or occasional symptoms 
warrants a noncompensable evaluation.  A 10 percent rating is 
for assignment for moderate sinusitis, with discharge, 
crusting, scabbing, or infrequent headaches.  Diagnostic Code 
6513.  

Effective on October 7, 1996, VA adopted revised criteria for 
rating sinusitis.  The criteria that became effective on that 
date are as follows:

The general rating formula for sinusitis provides that a 
sinusitis disability that is detected by x-ray only is 
evaluated as zero percent disabling (noncompensable), and 
that a disability productive of one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting is considered 10 percent disabling.  Diagnostic Code 
6513.  

An incapacitating episode is defined in the Rating Schedule 
as one that requires bed rest and treatment by a physician.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter the "Court") 
has held that "where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant generally 
applies." White v. Derwinski, 1 Vet. App. 519, 521 (1991).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
Board is therefore required to consider the claim in light of 
both the former and revised schedular rating criteria to 
determine whether a compensable rating for the veteran's 
service-connected sinusitis is warranted.  

After a full review of the record, the Board concludes that a 
compensable rating for the service-connected sinusitis is not 
warranted.  On VA sinuses examination in November 1996, 
examination revealed that the nasal cavities were extremely 
pale with boggy turbinates and the flow of the nose and the 
meatus and turbinates were normal.  A CT evaluation was 
essentially normal with no evidence of sinusitis.  There was 
no diagnosis of sinusitis.  VA outpatient records dated 
February 1995 to September 1996 show that the veteran was 
seen in September 1996 with complaints including post-nasal 
drip and frequent clearing of the throat.  The examination 
revealed swollen inferior turbinates.  

The most recent VA examination was conducted in February 
1999.  The veteran reported chronic sinus problems with nasal 
congestion and headache.  She reported that she had been 
treated fairly regularly and had had an infection in October.  
The examiner indicated that a CAT scan done prior to the 
examination showed that all of the sinuses were completely 
clear.  An examination revealed that the external nose, the 
vestibule, the turbinates and meati were normal, although 
there was slight swelling of the left inferior turbinate.  
The internal nasal mucosa was normal.  The examiner noted 
that the findings had not changed since the 1996 examination.  
The examiner concluded that there was no evidence of acute or 
chronic sinus disease and that she had probable mild nasal 
allergy under control with allergy shots and headache of 
undetermined etiology.  

The objective clinical findings of record do not show 
moderate sinusitis, manifested by discharge, crusting, 
scabbing, or infrequent headaches which would warrant a 10 
percent evaluation under the old rating criteria.  Moreover, 
the medical evidence does not show that the veteran's 
service-connected sinusitis is productive of one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting which would warrant a 10 percent 
evaluation under the new criteria.  

The Board has considered whether the veteran was entitled to 
"staged" ratings for his service-connected sinusitis as 
prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999).  However, at no time since service has the 
service-connected disability been more disabling than as 
currently rated.  

In making the above determination, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b) (West 1991).  
However, the preponderance of the available evidence in the 
present case is against claim for a compensable rating for 
service-connected sinusitis.  


Propriety of the 20 percent rating for 
the service-connected disc disease of 
lumbar spine, limited motion.

Historically, by rating action in April 1995, service 
connection was granted for herniated disc, L4/L5/S1, 
evaluated at a noncompensable level on November 30, 1994.  
Currently, the service connected lumbar spine disability is 
rated as 20 percent disabling under Diagnostic Code 5292.  

Moderate limitation of motion of the lumbar spine warrants a 
20 percent evaluation.  Severe limitation of motion of the 
lumbar spine warrants a 40 percent evaluation.  Diagnostic 
Code 5292.  

A 40 percent evaluation is assignable for severe 
intervertebral disc syndrome, characterized by recurrent 
attacks with intermittent relief.  Diagnostic Code 5293.  

The Board finds that the clinical evidence of record is 
against the assignment of a rating in excess of 20 percent 
for the veteran's service-connected lumbar spine disability.  
On VA examination in December 1994, the veteran complained of 
low back pain that did not radiate.  The examiner indicated 
that she could flex forward to touch her knees, but no 
further.  Backward extension was to 5 degrees.  Right and 
left lateral bending was to 25 degrees, and rotation to the 
right and left were each to 60 degrees.  The assessment was 
that of mechanical lower back pain.  

On VA examination in February 1997, the veteran reported low 
back pain and that she never had radicular symptoms.  She 
denied bowel or bladder dysfunction.  On examination, 
sensation was intact to light touch in all sensory dermatomes 
in her lower extremities and motor strength was 4+/5 in both 
lower extremities.  The examiner noted mild limitation of 
approximately 20 percent in the lower back.  There was no 
evidence of paravertebral muscular spasm at that time.  The 
impression included that of chronic mechanical low back pain, 
no evidence of radicular symptoms.  

On VA examination in February 1999, the veteran complained of 
low back pain and denied any radiation down either lower 
extremity.  On examination, forward flexion was to 90 
degrees, extension was to 20 degrees and it was noted she had 
pain with back extension.  It was indicated that side bending 
was to 50 degrees and asymptomatic.  The impression included 
musculoskeletal low back pain that is essentially unchanged 
from the previous examination.  

The most recent VA examination regarding the spine was 
conducted in May 1999.  The veteran reported back pain, 
especially in the mornings.  She noted that the pain improved 
as she moved throughout the day.  She indicated that it 
sometimes awakened her at night.  Forward flexion was to 60 
degrees, extension was to 20 degrees, lateral bending was to 
10 degrees on each direction and rotation was to 20 degrees 
in each direction.  The examiner indicated that range of 
motion was without pain, other than mild pain in the lower 
lumbar spine.  It was indicated that there was tenderness to 
palpation in the paraspinous muscles on the left.  The 
assessment was that of mechanical low back pain and it was 
noted that the pain was out of proportion to the physical 
findings.  

Based on the evidence of record, the Board finds that the 
veteran's clinical picture referable to the service-connected 
low back disability does not reflect a level of impairment 
consistent with more than moderate functional limitation.  As 
noted hereinabove, the most recent examination range of 
motion of the back which included forward flexion was to 60 
degrees.  The Board finds that clinical findings do not show 
severe functional loss of the lumbar spine which would 
warrant a 40 percent evaluation under Diagnostic Code 5292.  
In addition, the clinical findings do not show evidence of 
radiculopathy that would support a 40 percent rating under 
Diagnostic Code 5293 for severe intervertebral disc syndrome.  
Hence, an initial rating in excess of 20 percent is not 
warranted in this case.  

The Board finds that the veteran's prevailing symptomatology 
is properly addressed under the appropriate Diagnostic Code. 
Therefore, such symptomatology would not be a basis for a 
compensable evaluation under 38 C.F.R. §§ 4.40 and 4.45.  See 
DeLuca, supra.  

The Board has considered whether the veteran was entitled to 
"staged" ratings for his service-connected lumbar spine 
disability as prescribed by the Court in Fenderson v. West, 
12 Vet. App. 119 (1999).  However, at no time since service 
has the service-connected disability been more disabling than 
as currently rated.  

In making the above determination, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b) (West 1991).  
However, the preponderance of the available evidence in the 
present case is against claim for a rating in excess of 20 
percent for the service-connected disc disease of lumbar 
spine.  


Propriety of the 10 percent rating for 
the service-connected impingement 
syndrome of the left shoulder.

Historically, by rating action in April 1995, service 
connection was granted for impingement syndrome of the left 
shoulder on the basis that the condition had its onset in 
service.  The veteran's service-connected left shoulder 
condition is currently evaluated as 10 percent disabling.  
Under 38 C.F.R. § 4.71a including Diagnostic Code 5203, 
dislocation of the clavicle or scapula warrants a 20 percent 
rating, which is the highest rating available under that 
Diagnostic Code.  A 20 percent rating is for application 
under Diagnostic Code 5201 for limitation of arm motion at 
the shoulder level of the non-dominant side.  A 30 percent 
rating is warranted for limitation of arm motion midway 
between side and shoulder level.  

The December 1994 VA orthopedic examination report notes that 
the veteran reported that his was right-handed.  In the 
report of a VA examination administered in February 1999, 
which is the most recent medical evidence of record 
concerning the veteran's left shoulder, the examining 
physician noted the veteran's complaints of intermittent pain 
with overhead activity.  It was noted that she had not sought 
physical therapy and that subacromial injections had provided 
consistent pain relief.  On examination, abduction was to 170 
degrees, external rotation was to 50 degrees, she was able to 
internally rotate to the thoracolumbar junction.  Motor 
examination was 5/5 from C5 to C7.  The examiner indicated 
that she demonstrated a mildly positive impingement sign and 
demonstrated a negative drop arm test.  There was no 
acromioclavicular joint tenderness.  She indicated to the 
examiner that currently her left shoulder pain was only with 
attempts at overhead activity or with cross arm adduction. 

The evidence of record, in the Board's opinion, establishes 
that the veteran has pain in her left shoulder related to her 
service-connected disability. While the most recent 
examination confirmed that she was able to move her left arm 
above shoulder level to some degree, actual restriction due 
to pain was observed at that time.  

Given the veteran's current complaints of pain, the Board 
finds it likely that the she is experiencing a functional 
loss which is shown to more nearly approximate that of 
limitation at shoulder level.  Hence, the Board concludes 
that an increased rating of 20 percent for the service-
connected right shoulder condition is warranted in this case.  
The Board finds that the evidence of record does not show 
limitation of arm motion midway between side and shoulder 
level which would warrant a 30 percent rating under 
Diagnostic Code 5201.  The Board also notes that there is no 
evidence shows ankylosis of scapulohumeral articulation which 
would warrant a rating in excess of 20 percent under 
Diagnostic Code 5200.  

The Board has considered whether the veteran was entitled to 
"staged" ratings for his service-connected impingement 
syndrome of the left shoulder as prescribed by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999).  However, at no 
time since service has the service-connected disability been 
more disabling than as currently rated.  

In making the above determination, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b) (West 1991).  
However, the preponderance of the available evidence in the 
present case is against claim for a compensable rating for 
service-connected impingement syndrome of the left shoulder.  



ORDER

A compensable rating for the service-connected sinusitis is 
denied.  

An increased rating for the service-connected disc disease of 
the lumbar spine is denied.  

A 20 percent rating for the service-connected left shoulder 
impingement syndrome is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  



REMAND

The veteran asserts that her service-connected left knee 
disability is more severe than the current rating indicates.  
The Board remanded the case in September 1998 and noted that 
she had testified she continues to suffer pain related to 
that condition and indicated that she had been prescribed a 
TENS unit for her left knee.  

The Board noted that pursuant to the Court's holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), any examination of 
musculoskeletal disability done for rating purposes must 
include consideration of all factors identified in 38 C.F.R. 
§§ 4.40, 4.45 and clinical findings must be expressed in 
terms of the degree of additional range-of-motion loss due to 
any pain on use, incoordination, weakness, fatigability, or 
pain during flare-ups.  

The Board remanded the issue pertaining to the service-
connected left knee disability to afford the veteran both 
neurological and orthopedic examinations, to include a 
medical opinion on whether the left knee exhibits pain with 
use, weakened movement, excess fatigability, incoordination 
or any other functionally disabling symptoms.  The Board also 
indicated that, most importantly, these opinions should be 
expressed in terms of additional range-of-motion loss beyond 
that already demonstrated clinically.  In other words, any 
functional loss found, such as the pain complained of by the 
veteran, must be quantified as additional loss of motion.  
DeLuca, supra.  

The most recent VA examination was conducted in May 1999, 
which addressed the veteran's left knee disability.  The 
examiner noted increased heat and mild effusion of the left 
knee and noted there was pain with range of motion testing.  
The examiner concluded that there was left knee degenerative 
joint disease, and indicated that this limited her ability to 
stand for long periods at work and might increase over time.  

The Board concludes that the most recent VA examination is 
inadequate for evaluation purposes because it does not 
include sufficient detail for rating the left knee disability 
at issue and further examination should be conducted on 
remand.  38 C.F.R. § 4.2.  The Board notes that the requested 
examinations were not conducted, as requested by the Board, 
in order to quantify the functional loss found with regard to 
the left knee as required by the Court in DeLuca.  

When a medical examination report "does not contain 
sufficient detail", the adjudicator is required to "return 
the report as inadequate for evaluation purposes."  DeLuca, 
at 206.  

The Board also remanded the case for a VA vascular 
examination to determine the severity of the service-
connected varicose veins.  On VA examination in January 1999, 
the veteran reported chronic aching and pain, particularly 
with prolonged standing due to varicose veins.  The examiner 
noted bilateral varicosities both above and below the knee in 
excess of 1 cm. in diameter at all sites.  However, the 
examiner did not indicate whether there was any edema, 
pigmentation changes, eczema, ulceration, pain, cramping and 
whether any edema in either leg is relieved by elevation of 
the involved extremity, or compression hosiery as requested 
in the previous remand.  

In Stegall v. West, 11 Vet. App. 268 (1998), the Court has 
held that a remand by the Board imposes upon the Secretary of 
the VA a concomitant duty to ensure compliance with the terms 
of the remand.  It was further held that where the remand 
orders of the Board are not complied with, the Board errs in 
failing to insure compliance.  The Court also noted that its 
holdings in that case are precedent to be followed in all 
cases presently in remand status.  Id.  Therefore, the 
veteran should be afforded additional examinations to 
determine the current severity of the service-connected 
disabilities at issue.  In addition, all recent VA and 
private medical records should be obtained and associated 
with the claims folder.  

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated her for 
service-connected left knee and bilateral 
varicose veins since September 1996.  
After securing the necessary release, the 
RO should attempt to obtain copies of all 
records from the identified treatment 
sources.  

2.  The veteran should be afforded VA 
examinations to determine the current 
severity of her service-connected left 
knee disability.  Findings that take into 
account all functional impairments 
identified in §§ 4.40, 4.45, including 
pain on use, incoordination, weakness, 
fatigability, abnormal movements, etc. 
should be included.  The examiners should 
review the claims folder, including a 
copy of this REMAND, and perform all 
tests and studies necessary to address 
the extent of functional impairment due 
the veteran's left knee.  All findings, 
opinions and bases therefor should be set 
forth in detail.  The examiners should be 
asked to determine whether the left knee 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiners should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the left 
knee is each used repeatedly over a 
period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to pain on use 
or during flare-ups.  

3.  The veteran should be afforded a VA 
examination in order to determine the 
current severity of the service-connected 
varicose veins of both legs.  The claims 
folder should be made available to the 
examiner for review and all indicated 
testing should be conducted. Detailed 
clinical findings in terms of the Rating 
Schedule must be recorded in order to 
evaluate the severity of the service-
connected disorder.  The examiner should 
note the veins involved in each leg and 
describe in detail any edema, 
pigmentation changes, eczema, ulceration, 
pain, cramping.  The examiner should also 
note whether any edema in either leg is 
relieved by elevation of the involved 
extremity, or compression hosiery.  

4.  After the development requested above 
has been completed, the RO should again 
review the veteran's claims.  That review 
should include evaluating the severity of 
the service-connected varicose vein 
disabilities under both the old criteria 
and the new and applying the most 
favorable criteria to the evidence of 
record.  If any benefit sought on appeal 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no action until he is further 
informed, but he may furnish additional evidence and 
argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 


- 2 -


